DETAILED ACTION
1.	This is a response to applicant's submissions filed on 09/27/2019. Claims 1-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	  Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Tay et al. (USP 2019/0311546) teaches,  
an  autonomous vehicle includes a set of  spinning LIDAR sensors (i.e., a “3D depth sensor) arranged on the autonomous vehicle, such as one LIDAR sensor mounted at each corner of the autonomous vehicle or a set of LIDAR sensors integrated into a roof rack mounted to the roof of the autonomous vehicle. Each LIDAR sensor can output one 3D LIDAR image—such as in the form of a “3D point cloud” representing distances between the LIDAR sensor and external surfaces within the field of view of the LIDAR sensor—per rotation of the LIDAR sensor (i.e., once per scan cycle). For example, each LIDAR sensor can include a stack of pixels (e.g., 16 or 32 pixels arranged in a linear vertical array) mounted on a motorized rotary table; during a scan cycle, the LIDAR sensor can rotate the stack of pixels and record a distance value from each pixel in the stack at each of many (e.g., 1000 or 4500) points per rotation to produce a LIDAR image containing a 3D point cloud characterized by a relatively high azimuthal resolution (e.g., 0.3° or 0.08°) and a lower vertical resolution (e.g., 1.7° or 0.8°). Furthermore, because the LIDAR sensor sweeps a column of pixels about its rotational axis, the LIDAR sensor may represent an object near the autonomous vehicle and in the field of view of the LIDAR sensor as rows of points in a LIDAR image. In particular, a large object nearer the autonomous vehicle may be represented by a larger number of rows, each containing a larger number of points, in this LIDAR image; and a smaller object further from the autonomous vehicle may be represented by a smaller number of rows—each containing fewer points—in this LIDAR image.

Regarding Independent claim 1, the prior arts of record fail to teach, make obvious , or suggest,  an autonomous vehicle, comprising: a LIDAR system that comprises N channels; and a computing system in communication with the LIDAR system, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: for a scan of the LIDAR system, identifying M channels that are to be active during the scan and N-M channels that are to be inactive during the scan, where N is greater than M; and transmitting a command signal to the LIDAR system that causes the M channels to be active and the N-M channels to be inactive during the scan, wherein the LIDAR system generates a point cloud based upon the M channels being active and the N-M channels being inactive.
Regarding Independent claim 10, the prior arts of record fail to teach, make obvious , or suggest, a method performed by a computing system of an autonomous vehicle, the method comprising: for a scan of an N-channel LIDAR system of the autonomous vehicle, identifying M channels that are to be active during the scan and N-M channels that are to be inactive during the scan, where N is greater than M; and transmitting a command signal to the N-channel LIDAR system that causes the M channels to be active and the N-M channels to be inactive during the scan, wherein the N-channel LIDAR system generates a point cloud based upon the M channels being active and the N-M channels being inactive.

Regarding Independent claim 19, the prior arts of record fail to teach, make obvious , or suggest, a spinning LIDAR system mounted on or incorporated in an autonomous vehicle, the spinning LIDAR system comprising: N channels, wherein each channel is a light emitter/light detector pair, wherein the spinning LIDAR system is configured to: receive a command signal from a computing system that is in communication with the LIDAR system, wherein the command signal includes identities of M channels in the N channels that are to be active during a scan of the LIDAR system; performing the scan based upon the command signal, wherein during the scan the M channels identified in the command signal are active and remaining N-M channels are inactive; and generating a point cloud for the scan, wherein the point cloud includes a first horizontal band and a second horizontal band, wherein the first horizontal band has a first resolution and the second horizontal band has a second resolution that is different from the first resolution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663